IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 43828

STATE OF IDAHO,                               )   2016 Unpublished Opinion No. 638
                                              )
       Plaintiff-Respondent,                  )   Filed: August 16, 2016
                                              )
v.                                            )   Stephen W. Kenyon, Clerk
                                              )
CARISSA J. MYERS,                             )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Clearwater County. Hon. Gregory Fitzmaurice, District Judge.

       Judgment of conviction and suspended unified sentence of three years, with a
       minimum period of confinement of two years, for possession of a controlled
       substance, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Ben P. McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Carissa J. Myers was found guilty of possession of a controlled substance. I.C. § 37-
2732(c)(1). The district court sentenced Myers to a unified term of three years, with a minimum
period of confinement of two years. The district court suspended the sentence and placed Myers




                                              1
on probation for a period of two years. Myers appeals, asserting that her underlying sentence is
excessive.1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Myers’s judgment of conviction and sentence are affirmed.




1
      Myers was also found guilty and sentence for three misdemeanors. However, those
judgments of conviction and sentences are not challenged on appeal.

                                                   2